DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 07/16/2021 has been entered:
Claim 1 – 3, 5 – 27 and 29 – 34 remain pending in the application;
Claim 1, 5, 10, 11, 13 – 15, 17, 19, 22 and 32 are amended;
Claim 34 is added as new.

Applicant’s amendments to claim(s) have overcome each and every claim objections, 112 claim rejections set forth in the Non-Final Office Action mailed on 08/31/2021. The corresponding claim objections and 112 claim rejections are withdrawn.


Response to Arguments
Applicant’s remarks with respect to the rejections of claim 1 – 3 and 5 – 30 under 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejections of independent claim 1 and 17, applicant amended claim 1 to include limitation “wherein the surrounding tissue is adjacent to the cutaneous injury and defined by a fluctuation of water content”, and submitted on p.10 – 16 that “it does not suggest or teach how to use the surrounding tissue that is adjacent to the cutaneous injury or that the surrounding tissue is defined by a fluctuation of water content. It further provides no suggestion or teaching of the importance of the adjacent surrounding tissue in assessment of severity of the cutaneous injury”; “While Arbab does teach of the use reflected signals of "healthy tissue" as a control reference to calculate excess reflected signal in an injury, it provides no suggestion or teaching to use the surrounding tissue that is adjacent to the cutaneous injury or that the surrounding tissue is defined by a fluctuation of water content”; “In fact, Arbab actually teaches away from characterizing reflected signals of surrounding tissue because the "healthy tissue" of Arbab is to be utilized as a control (meaning the control reflected signals should not be fluctuating)”; “Thus, Arbab teaches that the healthy skin is to be used as control and further teaches the control is distant from (and thus not surrounding or adjacent to) the cutaneous injury. Further, because Arbab is using the healthy tissue as a control to calculate excess reflectivity, it would be detrimental to methods of Arbab to use the tissue surrounding the injury as a control because of the dynamic flow of water content into and around the cutaneous injury. The changes in water content in the surrounding tissue would render the calculations of excess reflectivity spurious, as the "control" would have major fluctuations in reflected signal and would be ineffectual in 
Since applicant’s amendments change the scope of claims, new reference Tewari et al. (In vivo terahertz imaging of rat skin burns; published on 04/06/2012) (hereinafter “Tewari”) is introduced in new grounds of rejection to teach the amended claims in combination with other cited references. See detail in later 103 rejection.
Thus, applicant’s arguments regarding the rejections of independent claim 1 and 17 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of all dependent claims, applicant’s arguments submitted on p.16 rely on the supposed deficiency with respect to corresponding parent claim 1 and 17. Applicant’s arguments are moot in view of new grounds of rejection for the same reason discussed above.

Overall, applicant’s remarks on p.10 – 16 have been fully considered but they are moot in view of new grounds of rejection. The amendments result in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 16 recites limitation “wherein the type of cutaneous injury is selected from the group consisting of burns and surgical flaps” and is dependent on claim 15 which is dependent on claim 13. However, claim 13 recites limitation “wherein the cutaneous injury is a burn”. The limitation recited in claim 16 has broader scope than the limitation recited in parent claim 13. 
Thus, claim 16 fails to further limit the subject matter of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 3, 7 – 9, 13 – 20, 23, 24, 27 – 30, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Culjat et al. (US 2013/0162949 A1; published on .

Regarding claim 1, in one embodiment, Culjat teaches a method for THz imaging of the total water content ("Terahertz imaging and sensing measures water content directly … This is useful for measuring injury and disease extents such as in traumatic injury, stromal edema, or dystrophy." [0018]) comprising:
generating an illumination beam ("… an illumination system 202 configured to provide an illumination beam of terahertz radiation 204 …" [0026]) having a frequency that is variable about at least one central wavelength greater than 100 GHz ("… can include an ultrafast pulsed near infrared {NIR} laser 218 and a photoconductive switch {PCS} 220 to generate broad band terahertz illumination in the range of 100 GHz-1 THz, for example." [0029]);
illuminating a wound area with the illumination beam wherein the frequency produces a plurality of reflected signals from the wound area ("… an illumination optical 222 system configured to provide oblique-angle illumination of terahertz radiation of the subject's cornea 208 and … to provide the return beam of terahertz radiation." [0029]);
detecting the plurality of reflected signals at a first timepoint ("… the photoconductive or electro-optic detector 234 is used to detect the return beam reflected by the subject's cornea." [0030]); and
combining the plurality of reflected signals to obtain a first reflectivity map of the wound area ("The peak of the return beam signal, or area under the curve for a specific portion of the spectrum can be used in a signal processing system to generate 
In addition, in another embodiment, Culjat teaches wherein the wound area comprises a cutaneous injury and surrounding tissue (“We have used this prototype system to obtain hydration-sensitive data and imagery in many test targets such as … as well as body tissues such as healthy and diseased skin.” [0034]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the target tissue as taught in one embodiment with the skin as target tissue in another embodiment. Doing so would make it possible “to obtain hydration-sensitive data” (see Culjat; [0034]).
Culjat fails to explicitly wherein the surrounding tissue is adjacent to the cutaneous injury and defined by a fluctuation of water content; and assessing severity of the cutaneous injury by characterizing the plurality of reflected signals from the cutaneous injury with respect to the adjacent surrounding tissue.
However, in the same field of endeavor, wherein the wound area comprises a cutaneous injury and surrounding tissue, wherein the surrounding tissue is adjacent to the cutaneous injury (“It can be seen that both the directly burned skin and surrounding areas display significantly increased THz reflectivity displayed …” Page 040503-2, Fig.3) and defined by a fluctuation of water content (“Figure 4 displays a cut through the upper right arm of the “+” brand and confirms a significant increase in reflectivity 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz imaging apparatus as taught by Culjat with the in vivo THz imaging of skin burns as taught by Tewari. By correlating the observed water contents in different zones in earlier diagnosis after burn injuring, it would be possible to “offer predictive capabilities superior to that of photoacoustic, laser Doppler imaging (LDI), and thermal imaging” to estimate burn severity (see Tewari; Page 040503-3).

Regarding claim 2, Culjat in view of Tewari teaches all claim limitations, as applied in claim 1, and Culjat further teaches wherein the frequency may be varied 

Regarding claim 3, Culjat in view of Tewari teaches all claim limitations, as applied in claim 2, and Culjat further teaches wherein the frequency is between 400 and 700 GHz ("… to generate broad band terahertz illumination in the range of 100 GHz-1 THz …" [0028]).

Regarding claim 7, Culjat in view of Tewari teaches all claim limitations, as applied in claim 1, and Culjat further teaches wherein the illumination beam is pulsed wave ("… the illumination system 202 can include an ultrafast pulsed near infrared {NIR} laser 218 …" [0028]).

Regarding claim 8, Culjat in view of Tewari teaches all claim limitations, as applied in claim 1, and Culjat further teaches wherein the illumination beam is passed through at least one dielectric window prior illuminating the wound area ("The THz illumination can be … collimated and focused by THz optics {off-axis parabolic mirrors or dielectric lenses} onto the surface of the cornea …" [0035]).

Regarding claim 9, Culjat in view of Tewari teaches all claim limitations, as applied in claim 8, and Tewari further teaches wherein the dielectric window is comprised of at least one material that is Mylar (“A 12.7 m thick Mylar window 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to substitute the dielectric window as taught by Culjat with the Mylar window as taught by Tewari. [I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417, 82 USPQ2d at 1395-96. In this case, Mylar is one kind of dielectric material used as optical window. Using Mylar as the material of optical window will yield predictable result as the optical transmission element.

Regarding claim 13, Culjat in view of Tewari teaches all claim limitations, as applied in claim 1, and Culjat further teaches wherein the first reflectivity map elucidates the nature of the tissue water content gradient of the cutaneous injury and the adjacent surrounding tissue ("Using the known dielectric properties of corneal tissue and the assumed axial hydration gradient of the cornea, the measured reflectivity is converted to a hydration percentage {percent water by volume}." [0035]; "… the beam can be scanned quickly to generate a complete hydration-map image of the cornea …" [0036]; “We have used this prototype system to obtain hydration-sensitive data and imagery in many test targets such as … as well as body tissues such as healthy and diseased skin.” [0034]).

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz imaging apparatus as taught by Culjat with the in vivo THz imaging of skin burns as taught by Tewari. By correlating the observed water contents in different zones in earlier diagnosis after burn injuring, it would be possible to “offer predictive capabilities superior to that of photoacoustic, laser Doppler imaging (LDI), and thermal imaging” to estimate burn severity (see Tewari; Page 040503-3).


It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz imaging apparatus as taught by Culjat with the in vivo THz imaging of skin burns as taught by Tewari. By correlating the observed water contents in different zones in earlier diagnosis after burn injuring, it would be possible to “offer predictive capabilities superior to that of photoacoustic, laser Doppler imaging (LDI), and thermal imaging” to estimate burn severity (see Tewari; Page 040503-3).

Regarding claim 15, Culjat in view of Tewari teaches all claim limitations, as applied in claim 13, and Tewari further teaches wherein the assessment of the depth of ∼10% … Further studies are underway to correlate the existence and shape of the different zones with burn wound severity.” Page 040503-2 – 040503-3).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz imaging apparatus as taught by Culjat with the in vivo THz imaging of skin burns as taught by Tewari. By correlating the observed water contents in different zones in earlier diagnosis after burn injuring, it would be possible to “offer predictive capabilities superior to that of photoacoustic, laser Doppler imaging (LDI), and thermal imaging” to estimate burn severity (see Tewari; Page 040503-3).

Regarding claim 16, Culjat in view of Tewari teaches all claim limitations, as applied in claim 15, and Tewari further teaches wherein the type of cutaneous injury is selected from the group consisting of burns (see 112d rejection; “Following this, a burn was inflicted using a brass brand in the shape of a “+” … within the control scan area” Page 040503-1).


Regarding claim 17, Culjat teaches a THz tissue water content imaging apparatus ("FIG. 2 provides a schematic illustration of a corneal hydration sensing system 200 …" [0026]) comprising:
an emission source configured to generate an illumination beam ("… an illumination system 202 configured to provide an illumination beam of terahertz radiation 204 …" [0026]) having a frequency that is variable about at least one central wavelength greater than 100 GHz ("… can include an ultrafast pulsed near infrared {NIR} laser 218 and a photoconductive switch {PCS} 220 to generate broad band terahertz illumination in the range of 100 GHz-1 THz, for example." [0029]);
a detector configured to receive and record a THz signal ("Currently we use a detector centered at 100 GHz for deep layer imaging and a detector centered at 600 GHz for shallower layer imaging." [0031]; 100 GHz and 600 GHZ are within the THz signal range according to definition);
one or more transmission optics disposed in optical alignment between the emission source and a target wound area ("The illumination optical system 222 can is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; in addition, the apparatus as taught by Culjat is capable of imaging and determining water content of healthy and diseased skin a.k.a. cutaneous tissue, see [0034]); and
an analyzer for using a plurality of reflected THz signals obtained of at least one illumination beam frequency ("… also includes a signal processing system 216 configured to communicate with the detection system 212 to receive the detection signal 
wherein the analyzer performs the following steps:
combine the plurality of reflected THz signals to obtain the reflectivity map of the wound area ("The peak of the return beam signal, or area under the curve for a specific portion of the spectrum can be used in a signal processing system to generate hydration data." [0030]; "… the beam can be scanned quickly to generate a complete hydration-map image of the cornea …" [0036]).
Culjat fails to explicitly teach wherein the wound area comprises a cutaneous injury and surrounding tissue, wherein the surrounding tissue is adjacent to the cutaneous injury and defined by a fluctuation of water content; wherein the analyzer performs the following step: assess severity of the cutaneous injury by characterizing the plurality of reflected signals from the cutaneous injury with respect to the adjacent surrounding tissue.
However, in the same field of endeavor, Tewari teaches wherein the wound area comprises a cutaneous injury and surrounding tissue, wherein the surrounding tissue is adjacent to the cutaneous injury (“It can be seen that both the directly burned skin and surrounding areas display significantly increased THz reflectivity displayed …” Page 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz imaging apparatus as taught by Culjat with the in vivo THz imaging of skin burns as taught by Tewari. By correlating the observed water contents in different zones in earlier diagnosis after burn injuring, it would be possible to “offer predictive capabilities superior to that of photoacoustic, laser Doppler imaging (LDI), and thermal imaging” to estimate burn severity (see Tewari; Page 040503-3).



Regarding claim 19, Culjat in view of DiMaio and Arbab teaches all claim limitations, as applied in claim 17, and Culjat further teaches wherein the apparatus is capable of producing the reflectivity map of the wound area in under ten minutes (by using the term “capable of”, the above limitation is intended use of the claimed apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}.  Culjat discloses all recited structural components, in addition, the apparatus disclosed by Culjat is also capable of performing the above function, as "THz imaging and sensing measures water content directly and thus measurements can be made on the microsecond time scale." [0036]).

Regarding claim 20, Culjat in view of Tewari teaches all claim limitations, as applied in claim 19, and Culjat further teaches wherein the frequency may be varied 

Regarding claim 23, Culjat in view of Tewari teaches all claim limitations, as applied in claim 17, and Culjat further teaches wherein at least one dielectric window is provided atop the wound area and is configured such that the illumination beam passes therethrough in illuminating the wound area ("The THz illumination can be … collimated and focused by THz optics {off-axis parabolic mirrors or dielectric lenses} onto the surface of the cornea …" [0035]; see Fig.2).

Regarding claim 24, Culjat in view of Tewari teaches all claim limitations, as applied in claim 23, and Tewari further teaches wherein the dielectric window is comprised of at least one material that is Mylar (“A 12.7 m thick Mylar window suspended from a steel frame was placed over the shaved area pressed against the abdomen with contact pressure for imaging.” Page 040503-1).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to substitute the dielectric window as taught by Culjat with the Mylar window as taught by Tewari. [I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417, 82 USPQ2d at 1395-96. In this case, Mylar is one kind of dielectric material used 

Regarding claim 27, Culjat in view of Tewari teaches all claim limitations, as applied in claim 17, and Culjat further teaches wherein the transmission optics at least comprise at least two 90° off-axis parabolic mirrors arranged such that the clear apertures of the parabolic mirrors are parallel and such that their focal spots overlap ("The illumination optical system 222 can include a pair of off-axis parabolic mirrors {226, 228} and the pick-up optical system 224 can include a pair of off-axis parabolic mirrors {230, 232} … to collimate and focus the THz illumination on the cornea." [0029]; see optical path in Fig.2).

Regarding claim 29, Culjat in view of Tewari teaches all claim limitations, as applied in claim 17, and Culjat further teachs wherein the illumination beam is collimated ("… uses a series of off-axis parabolic mirrors and Teflon lenses {THz optics} to collimate and focus the THz illumination on the cornea." [0029]).

Regarding claim 30, Culjat in view of Tewari teaches all claim limitations, as applied in claim 17, and Culjat further teaches wherein the illumination beam is pulsed wave ("… the illumination system 202 can include an ultrafast pulsed near infrared {NIR} laser 218 …" [0028]).


obtaining the first reflectivity map for the first timepoint and at least a second reflectivity map for each of the two or more time points, each said reflectivity map having a combined signal variation indicative of at least the spatially resolved tissue water content of the wound area ("The peak of the return beam signal, or area under the curve for a specific portion of the spectrum can be used in a signal processing system to generate hydration data." [0030]; "… the beam can be scanned quickly to generate a complete hydration-map image of the cornea …" [0036]).
In addition, Tewari teaches temporally detecting the variation of the plurality of reflected signals such that a change of reflected signals in the wound area are detected over two or more time points, wherein the two or more time points comprise the first timepoint (“The animal was then scanned every 15 min for the first hour and every 30 min afterward for a total of 7 h …” Page 040503-1; “A THz image 10 min following the burn is displayed in Fig. 3(b) … ” Page 040503-2; see Fig.3); and
assessing the severity of the cutaneous injury by characterizing a temporal change of plurality of the reflected signals from the cutaneous injury with respect to the adjacent surrounding tissue over the two or more time points (“Concomitant with the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz imaging apparatus as taught by Culjat with the in vivo THz imaging of skin burns as taught by Tewari. By correlating the observed water contents in different zones in earlier diagnosis after burn injuring, it would be possible to “offer predictive capabilities superior to that of photoacoustic, laser Doppler imaging (LDI), and thermal imaging” to estimate burn severity (see Tewari; Page 040503-3).

Regarding claim 34, Culjat in view of Tewari teaches all claim limitations, as applied in claim 17, and Culjat further teaches wherein the reflectivity map elucidates the nature of the tissue water content gradient of the cutaneous injury and the adjacent surrounding tissue ("Using the known dielectric properties of corneal tissue and the assumed axial hydration gradient of the cornea, the measured reflectivity is converted to a hydration percentage {percent water by volume}." [0035]; "… the beam can be scanned quickly to generate a complete hydration-map image of the cornea …" [0036]; “We have used this prototype system to obtain hydration-sensitive data and imagery in many test targets such as … as well as body tissues such as healthy and diseased skin.” [0034]).

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz imaging apparatus as taught by Culjat with the in vivo THz imaging of skin burns as taught by Tewari. By correlating the observed water contents in different zones in earlier diagnosis after burn injuring, it would be possible to “offer predictive capabilities superior to that of photoacoustic, laser Doppler imaging (LDI), and thermal imaging” to estimate burn severity (see Tewari; Page 040503-3).


Claim 5, 10, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Culjat in view of Tewari, as applied in claim 1 and 17 respectively, and further in view of Bastiaans et al. (US 2007/0114419 A1; published on 05/24/2007) (hereinafter "Bastiaans").

Regarding claim 5, Culjat in view of Tewari teaches all claim limitations, as applied in claim 1, except imaging the wound area with a visible light camera to obtain a visible light image; and superimposing the first reflectivity map onto the visible light image.
However, in the same field of endeavor, Bastiaans teaches imaging the wound area with a visible light camera to obtain a visible light image ("The video camera can obtain a visible light image ..." [0043]); and superimposing the first reflectivity map onto the visible light image ("… The THz beam can be scanned using a moving mirror. Reflections are detected with one or more THz detection devices … The video camera can obtain a visible light image that can be superimposed on the scanned image." [0043]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz image processing as taught by Culjat with the superimposed scanned image and visible image as taught by Bastiaans. Doing so would make it possible "to associate suspicious reflections with people or objects of interest in the scene" (see Bastiaans; [0043]).


However, in the same field of endeavor, Bastiaans teaches wherein the first reflectivity map is further correlated with a separately obtained spatially imaging data from visible light imagery ("The video camera can obtain a visible light image that can be superimposed on the scanned image. The superimposed combination of scanned and camera images can be used to associate suspicious reflections with people or objects of interest in the scene." [0043]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz image processing as taught by Culjat with the superimposed scanned image and visible image as taught by Bastiaans. Doing so would make it possible "to associate suspicious reflections with people or objects of interest in the scene" (see Bastiaans; [0043]).

Regarding claim 21, Culjat in view of Tewari teaches all claim limitations, as applied in claim 17, except a visible light camera configured to obtain a visible light image of the wound area.
However, in the same field of endeavor, Bastiaans teaches a visible light camera configured to obtain a visible light image of the wound area ("… The THz beam can be scanned using a moving mirror. Reflections are detected with one or more THz 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz image processing as taught by Culjat with the superimposed scanned image and visible image as taught by Bastiaans. Doing so would make it possible "to associate suspicious reflections with people or objects of interest in the scene" (see Bastiaans; [0043]).

Regarding claim 22, Culjat in view of Tewari teaches all claim limitations, as applied in claim 17, except wherein the reflectivity map is further correlated with a separately obtained spatially imaging data selected from the group consisting of visible light imagery and magnetic resonance imaging.
However, in the same field of endeavor, Bastiaans teaches wherein the reflectivity map is further correlated with a separately obtained spatially imaging data from visible light imagery ("The video camera can obtain a visible light image that can be superimposed on the scanned image. The superimposed combination of scanned and camera images can be used to associate suspicious reflections with people or objects of interest in the scene." [0043]).
 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz image processing as taught by Culjat with the superimposed scanned image and visible image as taught by Bastiaans. Doing so would make it possible "to associate suspicious reflections with people or objects of interest in the scene" (see Bastiaans; [0043]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Culjat in view of Tewari and Bastiaans, as applied in claim 5, and further in view of Miller et al. (US 2009/0048510 A1; published on 02/19/2009) (hereinafter "Miller").

Regarding claim 6, Culjat in view of Tewari and Bastiaans teaches all claim limitations, as applied in claim 5, and Bastiaans further teaches aligning the visible light image and the reflectivity map ("The video camera can obtain a visible light image that can be superimposed on the scanned image." [0043]).
 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz image processing as taught by Culjat with the superimposed scanned image and visible image as taught by Bastiaans. Doing so would make it possible "to associate suspicious reflections with people or objects of interest in the scene" (see Bastiaans; [0043]).
Culjat in view of DiMaio, Arbab and Bastiaans fails to explicitly teach marking the wound area with a fiducial marker capable of enhancing alignment.
However, in the same field of endeavor, Miller teaches marking the wound area with a fiducial marker capable of enhancing alignment of the visible light image and the superimposed second image produced by second imaging modality ("… the fiducial marker for correlating the first analytical image produced by the first imaging modality having the light path with at least one second image produced by at least one second modality." [0035]).
.


Claim 11, 12, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Culjat in view of Tewari, as applied in claim 1 and 23 respectively, and further in view of King et al. (US 2015/0090881 A1; published on 04/02/2015) (hereinafter "King").

Regarding claim 11, Culjat in view of Tewari teaches all claim limitations, as applied in claim 1, except contemporaneously imaging a reflector to obtain a maximum THz reflectivity; and normalizing the first reflectivity map to the maximum THz reflectivity.
However, in the same field of endeavor, King teaches contemporaneously imaging a reflector to obtain a maximum THz reflectivity ("… at least one well in the array is reserved for a reference bead … The reference bead may comprise or consist essentially of a bead of the same or similar size as the sample beads, coated with a relatively highly reflective material, such as a metal {e.g., gold, silver, aluminum, etc.}." [0042]); and normalizing the first reflectivity map to the maximum THz reflectivity ("At 570, the data are evaluated. For example, data from the reference bead(s) provide data for calibrating the terahertz spectroscopy/imaging system and/or a baseline for 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz imaging as taught by Culjat with the THz imaging as taught by King. Doing so would make it possible to "provide data for calibrating the terahertz spectroscopy/imaging system" (see King; [0075]).

Regarding claim 12, Culjat in view of Tewari and King teaches all claim limitation, as applied in claim 11, and King further teaches wherein the reflector is an aluminum calibration target ("The reference bead may comprise or consist essentially of a bead of the same or similar size as the sample beads, coated with a relatively highly reflective material, such as a metal {e.g., gold, silver, aluminum, etc.}." [0042]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz imaging as taught by Culjat with the THz imaging as taught by King. Doing so would make it possible to "provide data for calibrating the terahertz spectroscopy/imaging system" (see King; [0075]).

Regarding claim 25, Culjat in view of Tewari teaches all claim limitations, as applied in claim 23, except wherein a reflector exists within the at least one dielectric window to provide maximal reflectivity.
However, in the same field of endeavor, King teaches wherein a reflector exists within the at least one dielectric window to provide maximal reflectivity ("… at least one 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz imaging as taught by Culjat with the THz imaging as taught by King. Doing so would make it possible to "provide data for calibrating the terahertz spectroscopy/imaging system" (see King; [0075]).

Regarding claim 26, Culjat in view of Tewari and King teaches all claim limitations, as applied in claim 25, and King further teaches wherein the reflector is an aluminum calibration target ("The reference bead may comprise or consist essentially of a bead of the same or similar size as the sample beads, coated with a relatively highly reflective material, such as a metal {e.g., gold, silver, aluminum, etc.}." [0042]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the THz imaging as taught by Culjat with the THz imaging as taught by King. Doing so would make it possible to "provide data for calibrating the terahertz spectroscopy/imaging system" (see King; [0075]).


Claim 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Culjat in view of Tewari, as applied in claim 1 and 17 respectively, and further in view of DiMaio et al. (US 2017/0079530 A1; priority date on 10/29/2014) (hereinafter “DiMaio”).

Regarding claim 31, Culjat in view of Tewari teaches all claim limitations, as applied in claim 1, except wherein the severity of the cutaneous injury is characterized by a classifier trained on wound physiology features.
However, in the same field of endeavor, DiMaio further teaches wherein the severity of the cutaneous injury is characterized by a classifier trained on wound physiology features (“Generally, classifiers are trained using a ‘training’ data set where the measured parameters are known as well as the appropriate classification.” [0195]; “Once the pixels from each MSI image were sorted into their appropriate classes according to the histology we trained our classification algorithm with 2,000 pixels per each of the six classes across all 24 burn sites.” [0343]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the target tissue as taught by Culjat with the burn assessment as taught by DiMaio. Doing so would make it possible to “facilitate the rapid triage and assessment of the severity of wounds, and to monitor the progress of the healing process before, during and/or after a treatment process is initiated” (see DiMaio; [0004]).

Regarding claim 33, Culjat in view of Tewari teaches all claim limitations, as applied in claim 17, except wherein the analyzer utilizes a classifier trained on wound physiology features to assess the severity of the cutaneous injury.
However, in the same field of endeavor, DiMaio further teaches wherein the analyzer utilizes a classifier trained on wound physiology features to assess the severity 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the target tissue as taught by Culjat with the burn assessment as taught by DiMaio. Doing so would make it possible to “facilitate the rapid triage and assessment of the severity of wounds, and to monitor the progress of the healing process before, during and/or after a treatment process is initiated” (see DiMaio; [0004]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/CHAO SHENG/           Examiner, Art Unit 3793 

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793